United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3955
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Miguel Sanchez,                          *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: October 6, 2000
                                Filed: October 12, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Miguel Sanchez appeals the 120-month sentence imposed following his guilty
plea to participating in a drug-trafficking conspiracy in violation of 21 U.S.C. § 846.
Sanchez argues the district court1 erred in assigning two criminal history points under
U.S.S.G. § 4A1.1(b) based on a prior 1989 California drug conviction. He argues the
conviction should have been assigned only one point under U.S.S.G. § 4A1.1(c)
because, although the California judgment reflected a three-year probation sentence


      1
        The HONORABLE THOMAS M. SHANAHAN, United States District Judge
for the District of Nebraska.
with the first 180 days to be served in jail, he was in fact released from custody at
sentencing, having served only 45 days of pretrial detention.

        At sentencing, the district court determined that Sanchez’s Guidelines sentencing
range was 97 to 121 months, assigning two criminal-history points to the California
conviction. The court then determined that Sanchez was not eligible for safety-valve
relief under 18 U.S.C. § 3553(f) -- a determination Sanchez does not contest on appeal
-- and sentenced him to the mandatory minimum of 120 months in prison. Because the
§ 4A1.1 issue Sanchez raises on appeal would not affect his mandatory minimum
sentence, we do not consider the merits of that issue. See United States v. Jackson, 64
F.3d 1213, 1220 (8th Cir. 1995), cert. denied, 516 U.S. 1137 (1996).

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-